(Por la Corte, a propuesta del
Juez Asociado Sr. Plutehison.)
Vistas las dos mociones que anteceden con la asistencia de ambas partes, — examinado el escrito de oposición, habiendo el apelante ex-plicado hasta cierto punto la supuesta falta de diligencia; habién-dose también radicado la transcripción de autos dentro del tiempo fijado para ello; habiendo radicado su alegato el mismo día de la vista de las dos mociones para desestimar, dentro de la última pró-rroga concedida para ello; no habiéndonos convencido la- parte pro-movente de que la preparación de una sola transcripción para las dos apelaciones en un caso como el presente no sea la práctica buena y correcta, y no apareciendo claramente frívola cualquiera de las dos apelaciones interpuestas contra la sentencia dictada por la Corte de Distrito de San Juan en junio 30, 1933 y contra la resolución dic-tada por dicha corte en 19 de febrero de 1934, no ha lugar a las desestimaciones solicitadas.
Los siguientes casos fueron desestimados por haberse allanado la parte apelante a la desestimación solicitada por la parte apelada.
Nos. 6748, 6750, 6773 y 6861.